DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 11, 2022 has been entered.  Claims 5, 9, 14, 18, and 20 are canceled, leaving claims 1-4, 6-8, 10-13, 15-17,and 19 pending in this application. 
Examiner notes that the drawings originally filed on May 6, 2021 are accepted and apologizes for not indicating as such in the prior office action mailed May 12, 2022. 
As noted in the attached remarks, independent claims 1, 10, and 19 are amended to recite features from allowable dependent claims 9 and 18, including intervening claims.  An updated search of the art did not yield any references to render the limitations obvious, so the claims are allowed for the same reason indicated in the prior office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ducharme (US 2007/0174621) and Baer et al. (US 2007/0290715) both disclose disabling processing/chip features via fuse, and Baer even discloses being able to disable particular chip features; however, as noted in the prior office action, none of the previously cited references provide disclosures that consider multiple methods of deactivating/preventing activation of memory devices, so Ducharme and Baer’s specific feature still fails to render the claimed invention as a whole obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139